The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2014

                                      No. 04-14-00372-CR

                                    Andres Ramon JUAREZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0936B
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
       After allowing appellant’s attorney to withdraw, we abated this appeal to the trial court to
determine if appellant is indigent, and if so, to appoint appellant counsel for this appeal if
appellant wished to prosecute his appeal. The trial court conducted a hearing, and a
supplemental clerk’s record and reporter’s record were subsequently filed. The trial court found
appellant to be indigent and appointed an attorney to represent appellant. Mr. Richard B.
Dulany, Jr. has filed a notice of appearance as appellant’s appointed appellate counsel.

        It is therefore ORDERED that this appeal is reinstated on the docket of this court. It is
further ORDERED that Mr. Dulany file appellant’s brief by November 14, 2014.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court